Appeal by defendant from an order appointing receivers of real property located in Franklin county upon which a mortgage was being foreclosed. The venue of the action was laid in that county. Defendant’s attorney appeared specially upon the return day of the notice of motion and raised the single question that such an order might not be made at the Essex County Special Term, as the foreclosure action was triable in Franklin county, located in the same judicial district. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.